Exhibit 10.2

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].

AMENDMENT NO. 4

THIS AMENDMENT NO. 4 (“Amendment”) to the MASTER DEVELOPMENT AND LICENSING
AGREEMENT between TerreStar Networks Inc. (“TerreStar”) and Elektrobit, Inc.
(“Elektrobit”), dated August 10, 2007, as amended (the “Agreement”), is made
this 18th day of November, 2009 (“Effective Date”) by and between TerreStar
Corporation, TerreStar and Elektrobit (collectively, the “Parties”). Capitalized
terms that are not otherwise defined in this Amendment have the meaning defined
in the Agreement.

RECITALS

WHEREAS, TerreStar and Elektrobit are parties to the Agreement;

WHEREAS, TerreStar and Elektrobit have entered into SOW (Commercial PDA Phone
Specification Phase) dated December 19, 2008, relating to a study phase for
development of a commercial PDA phone, and SOW (Starcomm Product Implementation
Phase) dated April 15, 2009, which SOWs are expected to be two in a series of
SOW’s relating to such development;

WHEREAS, on or prior to the Effective Date, TerreStar has paid to Elektrobit all
invoices previously issued by Elektrobit pursuant to the Agreement;

WHEREAS, the Parties desire to add TerreStar Corporation as a party to the
Agreement and modify the payment provisions of the Agreement as they apply to
such development, on the terms and conditions set forth below; and

WHEREAS, in connection therewith and in partial consideration for such
modification, the Parties have agreed to make certain other changes to the
Agreement, all as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

AGREEMENT

1. Amendments to the Agreement:

(a) TerreStar Corporation hereby guarantees to Elektrobit, payment of all
amounts owed by TerreStar under this Agreement. TerreStar Corporation may make
payments to Elektrobit for any or all outstanding and future invoices issued by
Elektrobit to TerreStar under this Agreement.

(b) Article 1 of the Agreement is amended by the addition of a new Section 1.0,
to read as follows:

“‘1.0 ‘Commercial PDA Phone Project’ means the Project involving the development
of a commercial production PDA/phone handset based on the Reference Phone
Rights, described in SOW (Commercial PDA Phone Specification Phase) dated
December 19, 2008, SOW (Starcomm Product Implementation Phase) dated April 15,
2009, and such additional SOW’s as the Parties may enter into with respect to
such Project, which, in each case, identify the Services under such SOW as being
a part of the Commercial PDA Phone Project.”

 

1



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].

 

(c) Article 1 of the Agreement is amended by the addition of a new
Section 1.43.1, to read as follows:

“‘1.43.1 ‘Third Party Rights” means Intellectual Property Rights and other
rights under Third Party Contracts and in respect of Third Party Contributions
furnished or arranged by TerreStar to which TerreStar may, from time to time,
grant Elektrobit rights pursuant to this Agreement or pursuant to a separate
written agreement.”

(d) A new Section 2.1.4.1 is added to the Agreement immediately following
Section 2.1.4, to read as follows:

“2.1.4.1 Special Payment Provisions relating to the Commercial PDA Phone
Project. Notwithstanding the foregoing provisions of Section 2.1.4, the Parties
agree to the following modifications with regard to amounts payable by TerreStar
solely in respect of the Commercial PDA Phone Project. All invoices of
Elektrobit for Services in respect of the Commercial PDA Phone Project shall be
subject to the provisions of Section 2.1.4 above, provided that: (v) so long as
TerreStar timely pays in full an amount equal to [***] percent ([***]%) of each
such invoice or portion thereof that is Properly Payable, and shall otherwise be
in full compliance with its payment and other obligations hereunder, TerreStar
shall have the right to defer payment of the balance of such invoice until [***]
(each amount so deferred being referred to herein as a “Deferred Amount”);
(w) all Deferred Amounts shall bear interest at [***] percent ([***]%) per annum
from the date such payment would be due in the absence of this Section 2.1.4.1
until the date of payment, it being understood that this clause shall not limit
the application of the interest provisions set forth in Section 2.1.4, except to
the extent required by applicable law; (x) in no event will the aggregate
Deferred Amounts (without interest) exceed [***] ($[***]); (y) all Deferred
Amounts, plus interest, will be immediately due and payable on [***] without
demand by Elektrobit and no such amount shall be subject to dispute by
TerreStar; and (z) in the event that TerreStar shall fail to pay any Properly
Payable amount when due, then without limiting any other provision of this
Agreement or any right or remedy available to Elektrobit, all Deferred Amounts
will become immediately due and payable on the date the unpaid amount was
Properly Payable, and all deferral rights of TerreStar pursuant to this Section
shall be of no further force and effect.”

(e) Section 2.4.1 of the Agreement is amended by adding the following language
at the end:

“Notwithstanding the foregoing, at any time prior to the acquisition by the
Parties of joint ownership in such Reference Phone Rights as provided in
Section 6.1, Elektrobit shall have the right to license such Reference Phone
Rights to third parties as hereinafter provided for non-satellite applications
(i.e. applications with no satellite component).”

(f) Section 2.4.2 of the Agreement is amended by adding the following at the end
thereof:

“In addition and notwithstanding the restrictions set forth in the second
(2nd) sentence of this Section, Elektrobit may exercise and license its interest
in the Reference Phone Rights in connection with developing, implementing,
providing and maintaining mobile satellite service or mobile satellite service
with an ancillary terrestrial component, in either case using either the S-band
or the L-band (or both) with respect to the development, implementation,
operation and maintenance of services offered to the customers of (x) an entity
other than TerreStar, or (y) any

 

2



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].

 

entity not identified by TerreStar as an alliance partner (“Outside Customers”),
provided that (i) neither Elektrobit nor any licensee thereof shall ship any
such product to any Outside Customer prior to twelve (12) months after the
launch of the TerreStar 1 satellite, and (ii) for those products that are
subject to Section 2.4.4.2(a), for purposes of Section 2.4.4.2(a)(i), the
royalty rate on such products shall be [***] percent ([***]%) rather than [***]
percent ([***]%).”

(g) Section 3.2 of the Agreement is amended by adding the following underlined
language.

“3.2 TerreStar Background Rights. TerreStar hereby grants, to the extent it has
the right to do so, to Elektrobit a non-exclusive, non-transferable,
irrevocable, perpetual, royalty-bearing (as provided for in this Section 3.2
with respect to Third Party Intellectual Property Rights and Section 2.4.4),
worldwide and unlimited right and license, with the right to grant sublicenses,
to utilize the TerreStar Background Rights and Third Party Rights in connection
with the activities contemplated by this Agreement including without limitation
end product manufacturing and commercial sales. Notwithstanding the foregoing,
to the extent TerreStar Background Rights consist of third party Intellectual
Property Rights, such license shall be subject to any additional restrictions,
conditions and third party license fees required or imposed by such third party.
TerreStar shall notify Elektrobit in writing if any TerreStar Background Rights
contain third party Intellectual Property Rights, including notification of all
applicable restrictions, conditions, and third-party license fees or that no
such restrictions, conditions, and third-party license fees apply, as the case
may be (the “TerreStar Third Party IP List”), or if any TerreStar Background
Rights are otherwise subject to restrictions, conditions, and third-party
license fees. Without limiting Section 9.2, nothing in this Agreement shall
require TerreStar to acquire additional rights to third-party Intellectual
Property Rights. TerreStar hereby notifies Elektrobit of the following with
regard to third party Intellectual Property Rights incorporated into TerreStar
Background Rights.

3.2.1 The rights licensed to TerreStar by Comneon GmbH (“Comneon”) with respect
to the Comneon IP, as defined in the Master Development and Licensing Agreement
between Comneon and TerreStar dated February 7, 2008 (the “Comneon MDLA”) are as
set forth in Attachment A to this Amendment.

3.2.2 The rights licensed to TerreStar by Hughes Network Systems, LLC (“HNS”)
with respect to Contractor Background IP and Contractor Foreground IP associated
with the Chipset Work (all as defined in the Contract for the Design,
Development and Supply of Satellite Base Station Subsystem (S-SBSS) dated
February 6, 2007, as amended, between HNS and TerreStar (the “HNS Chipset
Contract) are as set forth in Attachment B to this Amendment.

3.2.3 The rights licensed by TerreStar to Elektrobit with respect to the Digital
Voice Systems, Inc. Vocoder Technology are as set forth in the Sublicense
Agreement between TerreStar and Elektrobit dated August 5, 2008.

3.2.4 The rights licensed to TerreStar by ATC Technologies, Inc. (“ATC”) with
respect to the ATC Intellectual Property are as set forth in the Second Amended
and Restated Intellectual Property Assignment and License Agreement, dated
November 21, 2006 and effective as of October 1, 2006 between TerreStar and ATC
attached to this Amendment as Attachment C.

Notwithstanding the foregoing, the license granted by TerreStar to Elektrobit
with regard to third party Intellectual Property Rights is limited to use only
for purposes of developing, manufacturing, having manufactured and selling
commercial products for use on the TerreStar Network (including use of the
Reference Phone with a terrestrial cellular network in conjunction with the
TerreStar Network).”

 

3



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].

 

(h) Section 3.3 of the Agreement is amended by the deletion thereof in its
entirety.

2. Except as specifically amended, the Agreement remains in full force and
effect, and is ratified and confirmed.

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the
Effective Date set forth above.

 

TERRESTAR NETWORKS INC.       ELEKTROBIT, INC.

 

Signature

     

 

Signature

President

     

VP & GM

Title       Title

Jeffrey W. Epstein

     

Jani Lyrintzis

Name       Name

November 17, 2009

     

November 18, 2009

Date       Date TERRESTAR CORPORATION      

 

Signature

     

President

      Title      

Jeffrey W. Epstein

      Name      

November 17, 2009

      Date      

 

4



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].

 

ATTACHMENT A – COMNEON IP

The rights licensed to TerreStar by Comneon GmbH (“Comneon”) with respect to the
Comneon IP, as defined in the Master Development and Licensing Agreement between
Comneon and TerreStar dated February 7, 2008 (the “Comneon MDLA”) are as set
forth in this Attachment A.

1. Definitions. The definitions used in this Attachment A apply only to this
Attachment A.

“Comneon IP” means any Intellectual Property incorporated in or necessary for
the use of any Deliverable. including the IMS Software, but excluding (i) any
Intellectual Property in the Production Client that is created by or on behalf
of Comneon under this Comneon MDLA (the “Production Client IP”) and (ii) any
TerreStar-Contributed IP. For the avoidance of doubt, the Production Client IP
does not include any Intellectual Property Rights in the IMS Device Framework,
whether developed before or after the execution of the Production Client SOW.

“Field Trial Work” means the first phase of the three-phased approach under this
Comneon MDLA consisting of integrating the IMS Device Framework on certain
Reference Clients utilizing certain third party platforms for proof of concept
and testing purposes.

“IMS-Incorporated Handset” means any handset onto which the IMS Production
Client has been integrated in connection with this Comneon MDLA.

“IMS Software” means the IMS Device Framework together with the applicable
Reference Client.

“IMS Device Framework” means the Comneon IMS device framework software that
controls communications with the back-end IMS.

“Intellectual Property” or “‘IP” means any and all intellectual property,
including without limitation any software, processes, ideas, concepts, mask
works, any copyrighted materials, and any similar intellectual or industrial
property.

“Intellectual Property Rights” or “IPR” means any intellectual property rights
recognized in any country or jurisdiction anywhere in the world, whether now in
effect or subsequently enacted, such as patents, patent applications,
continuations, registered designs, copyrights, moral rights, know-how, trade
secrets, and any other intellectual property rights eligible for statutory
protection and all registrations and applications for registration therefor.

“Reference Client” means the generic (non-customized) user interface layer and
application logic used to provide a particular set of features bundled together
on a reference handset, and all associated documentation.

2. License Grant by Comneon. Comneon grants to TerreStar a non-exclusive,
irrevocable (except in cases described in Article 10.3.B), non-transferable,
sub-licensable, worldwide, right and license to the Comneon IP, for the Purpose
only, solely:

(a) to use and have used, reproduce, distribute, modify and make derivative
works of the IMS Software and any associated Deliverables during and in
connection with the Field Trial Work;

 

5



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].

 

(b) to use and have used, reproduce, distribute, modify and make derivative
works of the IMS Software to integrate the IMS Software into handsets and to
make, have made, import, sell and have sold the IMS Software as embedded in
IMS-Incorporated Handsets;

(c) to use and have used, reproduce, distribute, modify and make derivative
works of the IMS Software embedded in a handset for purposes of testing, using,
operating and/or maintaining the IMS Software embedded in a handset activated by
a Subscriber, which license shall be perpetual; and

(d) to sublicense all of the foregoing rights, subject, however, to Comneon’s
prior written consent, which must not be unreasonably withheld; provided,
however, TerreStar sublicensing to an Alliance Partner shall be deemed
pre-approved by Comneon and provided, however, TerreStar shall not sublicense
the Comneon IP in source code to any third party other than a TerreStar
supplier, manufacturer or Alliance Partner, or supplier or manufacturer of any
Alliance Partner. TerreStar shall require any sublicensee to whom it sublicenses
the Comneon IP in source code to enter into a written agreement under which
sublicensee agrees to comply with terms consistent with the licenses granted
herein and the confidentiality provisions set forth in Article 9. For the
avoidance of doubt, TerreStar shall be responsible for the performance of its
obligations hereunder by its sublicensees, including the payment of applicable
royalties under Section 5.4.

 

6



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].

 

ATTACHMENT B – HUGHES NETWORK SYSTEMS IP

The rights licensed to TerreStar by Hughes Network Systems, LLC (“HNS”) with
respect to the Chipset Work, as defined in the ADDENDUM AND AMENDMENT TO
CONTRACT BETWEEN TERRESTAR NETWORKS INC. AND HUGHES NETWORK SYSTEMS, LLC FOR
DESIGN, DEVELOPMENT AND SUPPLY OF SATELLITE BASE STATION SUBSYSTEM (S-BSS)
between HNS and TerreStar dated April 13, 2007 (the “Addendum”) are as set forth
in this Attachment B.

1. Definitions. The definitions used in this Attachment B apply only to this
Attachment B.

“Chipset Work” means the Work to be performed by HNS in connection with the
development of the Satellite Chipset.

“Deliverable Item” means the Chipset Work.

“HNS Foreground IP” means all IP developed by or on behalf of HNS or TerreStar
as a result of or arising from HNS’ or TerreStar’s (as applicable) performance
under this Contract, which is incorporated in or necessary for the use of any
Deliverable Item.

“HNS Background IP” means (i) all IP owned or controlled or licensed by HNS as
of EDC, and incorporated in or necessary for the use (as expressly provided for
herein) of any Deliverable Item, and (ii) all IP conceived or developed by
Contractor after EDC other than in connection with this Contract, and
incorporated in or necessary for the use (as expressly provided for herein) of
any Deliverable Item.

“Production Unit” means any chipset manufactured as a production unit and
embodying any Contractor Background IP or Foreground IP of HNS.

“Satellite Chipset” means the chips being developed by HNS pursuant to the
Addendum that will make up the satellite baseband portion of the MTs.

2. License Grant by HNS. HNS grants to TerreStar a fully paid-up, irrevocable,
perpetual, transferable, worldwide, nonexclusive right and license to all HNS
Background IP and HNS Foreground IP associated with the Chipset Work solely for
the purposes of using and supporting the Satellite Chipset and Production Units
for use with the TerreStar Network; and (ii) sell, offer for sale, distribute
and import the Satellite Chipsets and Production Units to third party suppliers
for incorporation into MTs marketed for use on the TerreStar Network. TerreStar
may sublicense such rights to third party contractors engaged by TerreStar in
connection with the operation and maintenance of the TerreStar Network and the
sale and use of MTs, including any component thereof.

 

7



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].

 

ATTACHMENT C – ATC TECHNOLOGIES SECOND AMENDED AND RESTATED INTELLECTUAL
PROPERTY ASSIGNMENT AND LICENSE AGREEMENT

(previously filed as Exhibit 99.1 to Form 8-K dated November 28, 2006

and incorporated by reference herein)

 

8